Exhibit 99.1 David J. Dickson 972-281-1481 ddickson@kcc.com KIMBERLY-CLARK ANNOUNCES SECOND QUARTER 2 2Q Net Sales Decreased About 6 Percent to $4.7 Billion, With Currency Drag More Than 8 Percent; EPS Were $0.97 Compared With GAAP-basis EPS of $0.99 and Adjusted EPS of $1.03 in 2Q ’08; Cash Provided By Operations Increased 32 Percent to All-Time High $1.0 Billion 2Q EPS Included Charges of Approximately 19 Cents Per Share to Streamline Organization, Consistent With Previous Announcement Company Raises Earnings Guidance for 2009; EPS Outlook Increased to $4.10 to $4.25 Due to Additional Cost Savings, Partial Recovery in Currency Rates and Continued
